Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 25, 26, 34, 39, 40, 43, 48, 53, 54, and 56-58 have been amended. Claims 60 and 61 have been added as new claims. Claims 1-24, 27, 28, 30, 35-38, 41, 42, 44, 45, 49-51, 55, and 59 have been canceled. Claims 25, 26, 29, 31-34, 39, 40, 43, 46-48, 52-54, 56-58, 60, and 61 are pending and deemed allowable.

Response to Arguments
Applicant’s arguments, see pg. 13, filed 10/25/2021, with respect to the 35 U.S.C.112(a) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection has been withdrawn. 
Applicant’s arguments, see pg. 14, filed 10/25/2021, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn. 

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance: 
The closest patent/patent application prior art reference found is Kim (2015/0278758). Kim discloses a shipment coordination service which may be a company or business that coordinates the shipment of a package between an origin and destination. The coordination of the generating an electronic representation of the updated airway bill for the alternative flight wherein a format of the updated airway bill matches a format required by an alternative airline, amongst other limitations related to receiving a first scan information relating to the package at the first location from the active user device; detecting a change associated with the second mode of transportation during transport of the package from the first location to the intermediate location, generating an updated itinerary different from the itinerary based on the change, etc. The claims overcome the prior art references. 
The closest non-patent literature reference found related to the invention is the article “ICT in multimodal transport and technological trends: Unleashing potential for the future” (Harris, et. al., 2014). The article discusses the role of information and communication technologies  in freight transport, including tracking methods and systems. The article does not discloses the detailed limitations of the Applicant’s claims, particularly generating an electronic representation of the updated airway bill for the alternative flight wherein a format of the updated airway bill matches a format required by an alternative airline, amongst other limitations related to receiving a first scan information relating to the package at the first location from the active user device; detecting a change associated with the second mode of transportation during transport of the package from the first location to the intermediate location, generating an updated itinerary different from the itinerary based on the change, etc. The claims overcome the prior art references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628          

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628